EXAMINER’S COMMENT/ REASONS FOR ALLOWANCE

EXAMINER’S COMMENT
Claim Rejections - 35 USC § 112
The rejection of claims 4, 5 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on May 10, 2022.

Drawings
The objection to the Drawings is withdrawn in response to the Remarks and the Amendments filed on May 10, 2022.


Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on July 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Serial Number 17/082,062 and U.S. Patent 10,862,085 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of
record, Lee et al. (US 2019/0189982), fails to teach or suggest the combination of limitations of the fixing band for a battery module of claim 1 and the battery module of claim 12 comprising the fixing band for the battery module of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724